Case 4:18-cr-00575 Document 142 Filed on 06/12/19 in TXSD Page 1 of 1

JUDGE: Lynn N. Hughes
CASE MANAGER: Glenda Hassan
REPORTER _H. Alcaraz Interpreter

M8 Law clerk _Savannah Gibbs. MW INTERN Dionne Johnson

 

 

 

 

 

 

 

 

 

 

 

 

TIME: _10:15 A.M. TO _10:40 A.M. DATE: June 12, 2019
Cr. No. H-18-575

UNITED STATES OF AMERICA § Sean Beaty Jack Morgan, Grace Albinson AUSA
vs. §
§
Deft. No. Deft. Name §

§ LICIA

] Jack Stephen Pursley § Victor Vital, Nicole Leboeuf, LJ CJA

§ Michael Minns, Ashley Amett, LI CJA

§ Michael Ware LICJA

§ CICIA

§ CICIA

 

BOOSBDOOOOR OO

 

add'l defts. on second page
- Hearing
Hearing held on:
CL) all pending motions

Wl these topics: motions to withdraw, motion to substitute, motion for continuance

 

 

Evidence presented (exhibits admitted or testimony given) on:

 

Order to be entered.

All motions not expressly decided are denied without prejudice to being reurged.
Change of plea hearing held; deft withdraws plea of guilty.

 

Jury trial set , at m.
Deft bond set/reduced to $ [] Cash CL] Surety 110% CPR.
Deft bond continued LI forfeited.

Deft failed to appear, bench warrant to issue.

Deft remanded to custody.

Other Rulings: Michael Minns, Ashley Arnett, and Michael Ware are fully withdrawn. (134, 137)
Victor Vital, Nicole Leboeuf, and Alicia Raines Barrs are substituted as counsel for Pursely. (135)
Pursley’s firearm and important documents will be transferred to Mr. Vital.

Trial will be continued. (135)

 

 
